Citation Nr: 0300681	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  01-01 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected left 
hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from June 1968 to June 
1970.  

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which denied 
entitlement to service connection on a secondary basis for 
a left knee disorder.  In July 2001, decision, the Board 
remanded the case for additional development.  After the 
requested development, including a VA physical 
examination, was completed, the RO issued a Supplemental 
Statement of the Case (SSOC) in August 2002 which 
continued to deny the veteran's claim.  The veteran's VA 
claims folder was returned to the Board for further 
appellate consideration.


FINDING OF FACT

The medical evidence of record does not demonstrate that 
any current left knee disorder was caused or chronically 
worsened by the veteran's service-connected left hip 
disability.


CONCLUSION OF LAW

A left knee disorder is not proximately due to or the 
result of the veteran's service-connected left hip 
disability.  38 C.F.R. § 3.310 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
left knee disorder, which he claims is secondary to his 
service-connected left hip disability.  In the interest of 
clarity, after reviewing generally applicable law and 
regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal. 

Relevant law and regulations

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's service connection claim was 
filed in May 2000 and remains pending.  The provisions of 
the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA altered the legal landscape in three distinct 
ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case. 

(i.)  Standard of review

As discussed, the concept of a (not) well-grounded claim 
has been eliminated.  The current standard of review for 
all claims is now as described below.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2002).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board notes that the RO's September 2000 rating 
decision denied the veteran's service connection claim 
based on the later invalidated well-groundedness standard.  
The Board's July 27, 2001 remand was calculated, in part, 
to enable the RO to comply with the requirements of the 
VCAA.  The Board observes that the claim was later 
readjudicated by the RO under the provisions of the VCAA 
and denied on its merits in the August 2002 SSOC.

The Board will apply the current standard in adjudicating 
the veteran's claim. 


(ii.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. 
§ 5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA]. 

The veteran was informed in the September 2000 rating 
decision and in an October 2000 letter of the evidence 
needed to substantiate his claim, and was provided an 
opportunity to submit such evidence.  Moreover, in a 
November 2000 Statement of the Case and the August 2002 
SSOC, the RO notified the veteran of regulations pertinent 
to service connection claims, informed him of the reasons 
why his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  

Crucially, in February 2001, June 2001 and August 2001 
letters, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  He was notified that VA would 
obtain all relevant service medical records, VA medical 
records, and other reports of examination or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency 
or department.  In turn, the veteran was informed of his 
duty to provide VA with enough information to identify and 
locate other existing records, i.e. names of persons, 
agencies or companies that hold relevant medical records, 
addresses of these individuals, and the dates that such 
treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claim of entitlement to service connection.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records have been received, 
as have private medical records, VA treatment reports and 
Social Security records.  In addition, in response to the 
Board's July 27, 2001 remand, the veteran was provided 
with a VA joints examination in August 2002, which 
included a nexus opinion.  The Board finds that all of its 
July 2001 remand directives appear to have been completed 
by the RO, including the performance of a new medical 
examination where a nexus opinion was obtained, the 
procurement of additional VA medical and Social Security 
records for the claims folder, and readjudication of the 
claim by the RO in consideration of the VCAA and the 
additional records.  
  
All known and available medical records have been obtained 
and have been  associated with the claims folder.  The 
medical records in the veteran's three volume claims 
folder run to many hundreds of pages.  The veteran does 
not appear to contend that there is additional outstanding 
evidence that is pertinent to his claim.  

The Board finds that the veteran has been afforded ample 
opportunity to present evidence and argument in support of 
his claim.  The Board observes that on his January 2001 
Form 9 Appeal to the Board, the veteran declined his 
opportunity to present personal testimony on this issue.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement it.  The Board will accordingly proceed to a 
review of the merits of the issue on appeal.  

Service connection

A disability which is proximately due to or the result of 
a service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non-
service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for the claimed 
disorder on a secondary basis, there must be: (1) medical 
evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence of 
a nexus between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); see also Reiber v. Brown, 7 Vet. App. 513, 
516-7 (1995); .  A determination as to whether these 
requirements are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 
8 (1999).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence 
in the context of the record as a whole.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Factual background

Review of the medical evidence on file indicates that the 
veteran underwent a total left hip arthroplasty in June 
1995, which required revision later in the month after 
postoperative examination disclosed the presence of a 
crack distal to the tip of the press fit femoral 
component, as well as a clinical leg length discrepancy of 
two centimeters.  

Treatment records for April 1996 show that the veteran's 
left knee was X-rayed following complaints of knee 
swelling; the X-ray showed the presence of minimal 
patellar spurring.  

A February 1999 Board decision granted the veteran's claim 
of entitlement to benefits pursuant to 38 U.S.C. § 1151 
for left hip disability resulting from surgical procedures 
performed by VA in June 1995.  The Board, in particular, 
noted that the veteran sustained a left femoral fracture 
and a leg length discrepancy in connection with the 
referenced procedures.  A March 1999 RO rating decision 
implemented the Board's February 1999 decision.  [The 
Board observes in passing that the award of benefits 
pursuant to 38 U.S.C.A. § 1151 is tantamount to a grant of 
service connection.  See 38 U.S.C.A. § 1151(a).]

In May 2000, the veteran requested service connection for 
a left knee disorder as secondary to his service-connected 
residuals of a left hip arthroplasty.  He submitted VA 
outpatient treatment records for October 1999 to January 
2000 documenting complaints of left knee pain.  In a 
January 2000 treatment note, his treating physician 
indicated that the failed total hip arthroplasty was a 
significant contributing factor to the veteran's knee 
symptoms, secondary to an abnormal gait.
The RO, in the September 2000 rating decision from which 
the instant appeal originates, denied the veteran's claim 
for service connection on a secondary basis for a left 
knee disorder.

The Board observes that many additional treatment records 
were associated with the claims folder subsequent to its 
July 27, 2001, remand, including Social Security records, 
private medical reports and VA treatment records from 
multiple facilities concerning a variety of medical 
problems.

The Social Security records reflect the veteran's current 
condition as status post total left hip replacement, and 
note some complaints of left knee pain as reported by the 
veteran.  There are no records, however, concerning 
diagnosis or treatment for a specific left knee disorder.

The newly obtained VA records reflect approximately 10 
years of treatment at a variety of facilities.  After left 
leg complaints reported by the veteran in October 1999, 
including knee pain, he was referred to another VA 
facility for ongoing physical therapy, where his knee pain 
complaints have been documented, as well as some 
limitation of motion measured at a range of approximately 
-5 to -15 degrees, as recorded at multiple visits.  In 
June 2000, chronic left leg edema was identified.  VA 
records dated in April 2001 and June 2001 showed the 
veteran's reports of left hip and back pain, but no 
complaints regarding left knee pain.  None of these VA 
reports record a specific left knee disorder.   

In August 2002, the veteran was afforded a VA joints 
examination.  He reported constant left knee pain, aching 
in his left leg and recurrent left leg swelling.  He 
reported that he has trouble walking or standing for a 
long time, and stated that he used an over-the-counter 
medication for pain.  

The August 2002 VA examiner noted the history of left hip 
surgery, and that in 1995, after one of the surgeries, 
there was painful swelling of the left leg, including the 
knee.  There was some drainage of blood from the side of 
the knee, and the veteran had to have additional 
treatment, including an emergency operation.  The veteran 
reported that the wound became infected, requiring 
treatment with intravenous antibiotics.  A few months 
later, he was able to begin non-weight bearing walking, 
then slowly began partial weightbearing walking, and 
finally progressed to normal ambulation.  The veteran 
stated that since that time, occasionally the left knee 
would give out with some pain, and that he used a left 
knee brace to prevent any sudden collapse of the knee. 

On clinical evaluation at the August 2002 VA examination, 
the veteran was noted not to be in any apparent pain.  
Although he brought a walker to the examination, he was 
able to walk without its use.  He also wore a left knee 
brace, which was removed for the examination.  On 
standing, posture was good and equilibrium was 
satisfactory.  The examiner recorded a one-centimeter leg 
length discrepancy, with the left leg longer than the 
right.  Examination of the left knee revealed normal 
alignment, no effusion or swelling, healthy skin, normal 
patellar position and translation, a negative apprehension 
test, no crepitation on movement, and a nontender joint 
line.  The veteran reported pain on the posterior aspect 
of the knee joint, but there was no evidence of a cyst or 
any swelling.  McMurray and drawer tests were also 
negative.  Range of motion, on active and passive testing, 
was measured at 0 to 125 degrees.  The examiner attributed 
loss of motion to the bulkiness of the veteran's leg.  The 
examiner reported that power against resistance was 
satisfactory, but that the veteran again noted pain in his 
knee.  X-ray evaluation revealed a normal-appearing left 
knee.

The August 2002 examiner also evaluated the veteran's left 
hip.  Range of motion, both active and passive, was 
reported as flexion to 80 degrees, extension to 0 degrees, 
abduction to 30 degrees, adduction to 10 degrees, internal 
rotation to 15 degrees and external rotation to 30 
degrees, all with no pain complaints.  The examiner 
reported that there is a mechanical block on range of 
motion of the hip because of the veteran's obesity.  Left 
hip X-rays showed a noncemented total hip prosthesis in 
satisfactory position, while left femur X-rays showed 
normal alignment with no evidence of fracture.

The August 2002 VA examiner's diagnoses were: (1) a 
history of past left total hip replacement; and (2) 
subjective complaint of pain in the left knee with 
occasional imbalance.  The examiner reported that 
clinically and neurologically, the knee was stable without 
any significant pathology.  There was no significant 
impairment of function of the knee joint, and also no 
evidence of instability.  The examiner noted his review of 
the claims folder, including the examination directive in 
the July 27, 2001 Board remand.  In response to the 
Board's inquiry, he commented that there was no 
significant pathology in the left knee and no relationship 
between the veteran's left knee complaint with his prior 
left total hip prosthesis surgery.  The examiner also 
stated that the veteran's minimal leg length discrepancy 
was clinically insignificant and not likely to produce any 
imbalance. 

Analysis

As noted above, the veteran seeks service connection for a 
left knee disability secondary to his service-connected 
left hip disability.  The veteran does not contend, and 
the record on appeal does not demonstrate, that any 
claimed left knee disability is directly related to his 
military service.

As previously stated, in order to prevail on the issue of 
entitlement to secondary service connection, the following 
requirements must be met: (1) evidence of a current 
disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and 
the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).  

Initially, the Board observes that, with respect to Wallin 
element (2), the veteran has been service-connected for a 
left hip disability, and so this element has been met.  

With respect to Wallin element (1), current disability, 
the evidence of record does not reflect that the veteran 
has actually been diagnosed with a current left knee 
disorder.  A review of the medical evidence of record 
reveals numerous complaints pertaining to the veteran's 
left knee and leg, but no pertinent clinical findings,  
negative X-ray studies and no diagnosis.

The Board recognizes that in January 2000, a treating 
physician reported that the veteran had left knee 
symptomatology attributable to the failure of his previous 
total hip arthroplasty.  However, an actual diagnosis was 
not recorded.  The August 2002 VA examiner also did not 
diagnose a left knee disorder, only subjective pain 
complaints with accompanying occasional imbalance.  

The record clearly shows that the veteran has regularly 
reported left knee pain complaints in recent years, and 
the Board has no reason to doubt that the veteran may 
experience left knee pain.  However, such pain, absent a 
finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) [pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted]; see also Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001) .  

Although the veteran is competent to report pain he 
experiences, he is not competent, as a layperson, to 
render an opinion as to medical diagnosis or causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 404-5 (1992); 
see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  The 
Board accordingly finds that, as the preponderance of the 
evidence is against a finding of any currently diagnosed 
left knee disorder, the first element of the Wallin 
analysis has not been satisfied.  

Regarding Wallin element (3), concerning a nexus between 
any current left knee disorder and the veteran's service-
connected left hip disability, the question presented is 
essentially medical in nature.  Just as the veteran may 
not provide competent medical evidence, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  The record on appeal, 
however, contains competent medical opinion evidence. 

The Board notes that the veteran has presented medical 
evidence, in the form of a January 2000 statement by his 
treating physician in January 2000 that his current left 
knee symptomatology was caused by his service-connected 
left hip disability.
As noted above, the veteran's physician did not provide a 
diagnosis of any left knee disability.

The August 2002 VA examiner found no specific left knee 
disorder to link to the veteran's service-connected left 
hip disability.  Indeed, the examiner identified no 
significant left knee pathology.  Pursuant to the Board's 
remand instructions, the VA examining physician did, 
however, opine that no relationship existed between the 
veteran's left knee complaints and his prior left total 
hip prosthesis surgery.  The Board notes that this 
examiner reviewed the claims file, and provided the 
veteran with a full physical examination prior to making 
these determinations.  

The Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997). However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based 
on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is 
based on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the 
data, and the 
medical conclusion that the physician reaches. . . . 
As is true 
with any piece of evidence, the credibility and 
weight to be 
attached to these opinions [are] within the province 
of the 
adjudicators . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  
  
The Court has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the 
opinion of a veteran's treating physician over the opinion 
of a VA or other physician.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).

The Board finds the opinion of the August 2002 examiner to 
carry more probative value than the comments of the 
January 2000 treating physician as to the issue of a nexus 
between any left knee disorder and the veteran's service-
connected left hip disability.  The January 2000 opinion 
is flawed in that although it posits a relationship 
between the left hip surgery and the left knee complaints, 
it does not identify a left knee disability.  
Definitionally, a nexus requires both a cause and an 
effect.  The January 2000 opinion states a cause but no 
clear effect.  

The opinion of the August 2002 examiner is well reasoned 
and appears to be consistent with the other medical 
evidence of record in that no left knee disability is 
identified.  Moreover, the August 2002 examiner had the 
opportunity to review a large body of medical evidence 
concerning the history of the veteran's physical problems.  
It is unclear that the January 2000 physician either had 
access to all of this information, or if he did, whether 
he in fact reviewed it prior to making his finding.  The 
Board concludes that the August 2002 medical opinion 
carries greater weight of probative value.  Wallin element 
(3) has therefore also not been met.

The Board additionally observes in passing that since a 
left knee disability has not been diagnosed, it 
necessarily follows that there can be no aggravation per 
the Allen decision. 

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against a finding that any left knee disorder is 
proximately due to, or the result of, the veteran's 
service-connected left hip disability.   The veteran's 
appeal is accordingly denied.



ORDER

Service connection for a left knee disorder, claimed as 
secondary to a service-connected left hip disability, is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

